
	

113 HR 2623 IH: To amend title 40, United States Code, to require public notice of excess real property, and for other purposes.
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2623
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 40, United States Code, to require public
		  notice of excess real property, and for other purposes.
	
	
		1.Public notice of excess real
			 property
			(a)In
			 generalSection 524 of title
			 40, United States Code, is amended by adding at the end the following:
				
					(c)Public notice of
				excess real property
						(1)In
				generalAs soon as practicable after receiving a report of excess
				real property under subsection (a)(3), the Administrator shall provide public
				notice of the property through publication in the Federal Register.
						(2)WaiversThe
				Administrator may waive the requirement of paragraph (1) if the Administrator
				determines that the waiver is necessary for reasons of national
				security.
						.
			(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply to excess real property reported
			 by an executive agency to the Administrator of General Services after the date
			 of enactment of this Act.
			
